Title: To George Washington from Malachi Treat, 27 January 1781
From: Treat, Malachi
To: Washington, George


                        

                            
                            Pennsylvania Hutts Jany 27th 1781
                        
                        I take the Liberty of informing your Excellency of the distressd Situation of the general Hospital at the
                            Pennsylvania Hutts; These small Buildings have been in a wretched ruinous State for some Time, owing to the disorderly
                            Behaviour of the Patients and Soldiery, which these left undistroyed the late Snow Storm had affected; there is not a
                            Single Hutt in the Captains Line and these are the only ones left standing, except a few of the field Offices, which is
                            sufficiently close to keep out the Snow & Rain, and not one Appartment so large as to contain more than three
                            Persons—most of them only two.
                        Provisions Sir are very Scarce, and as to Vegetables, we have none of any kind, what the Draught of last
                            Summer left unconsumed, the Revolting Pennsylvanians and others, have taken away for miles Round. with Regard to Hay and
                            other Forrage I have no Prospect of procuring what will be sufficient for one Hospital Team after a few weeks.
                        I hear there is a Hospital established at Trenton where the Sick can be better accommodated, as well as
                            better provided with every thing necessary for their Comfort and Happiness with little Expense comparativly. If your
                            Excellency please, the Sick can easily be removd there by the returning provision Waggons, as we are not more than thirty
                            five Sick, and as many Women and Children, and the Hospital will get rid of these Women who are a Nuisance at present.
                            their Situations being Such where they now are, that to remove them or expell them the Hospital would
                            be injuring the tender Feelings of Humanity. I have the Honor to be with great Respect your Excellencys most obedt humble
                            servt
                        
                            Malachy Treat
                        
                    